FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


RANDOLPH WOLFSON,                       No. 11-17634
             Plaintiff-Appellant,
                                           D.C. No.
                 v.                     3:08-cv-08064-
                                             FJM
COLLEEN CONCANNON, in her
official capacity as member of the
Arizona Commission on Judicial             ORDER
Conduct; LOUIS FRANK DOMINGUEZ,
in his official capacity as member of
the Arizona Commission on Judicial
Conduct; PETER J. ECKERSTROM, in
his official capacity as member of
the Arizona Commission on Judicial
Conduct; GEORGE H. FOSTER, in his
official capacity as member of the
Arizona Commission on Judicial
Conduct; GUSTAVO ARAGON, JR., in
his official capacity as member of
the Arizona Commission on Judicial
Conduct; ROGER BARTON, in his
official capacity as member of the
Arizona Commission on Judicial
Conduct; ANNA MARY GLAAB, in
her official capacity as secretary of
the Arizona Commission on Judicial
Conduct; S’ LEE HINSHAW, in his
official capacity as member of the
Arizona Commission on Judicial
2                WOLFSON V. CONCANNON

 Conduct; DAVID STEVENS, in his
 official capacity as member of the
 Arizona Commission on Judicial
 Conduct; J. TYRELL TABER, in his
 official capacity as member of the
 Arizona Commission on Judicial
 Conduct; LAWRENCE F. WINTHROP,
 in his official capacity as member of
 the Arizona Commission on Judicial
 Conduct; MARET VESSELLA, Chief
 Bar Counsel of the State Bar of
 Arizona,
                  Defendants-Appellees.


                 Filed September 26, 2014



                         ORDER

THOMAS, Circuit Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3.

    Judges McKeown and Murguia did not participate in the
deliberations or vote in this case.